DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3(a-e), 4-6, 11-16 and 22-26 are currently under examination. Claim 21 is withdrawn from consideration. Claim 1 is amended. Claims 2 and 17-20 have been cancelled.
Previous Grounds of Rejection
Regarding claims 1, 3-6 and 22, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being anticipated by Xie et al. (US 9, 364, 782 B1) is withdrawn. 
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-6 and 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable by Xie et al. (US 9, 364, 782 B1).
Regarding claims 1 and 23-26, Xie et al. teach GME framework type zeolites (applicant’s crystalline microporous aluminosilicate) composition comprising an organotemplate-free GME framework zeolite xNa2O:Al2O3:ySiO2 (0<x≤1, y=3 to 8) (col. 2, line 63-col. 11, line 22, Example 1, and claims 1-8).
The SiO2/Al2O3 molar ratio are exemplary from 10 to 60 (Col. 3, lines 4-21) 

    PNG
    media_image1.png
    148
    387
    media_image1.png
    Greyscale

As such, the molar ratio of Si : Al=2.5 to 15 which encompasses the instant claimed ranges.
In addition, Xie et al. demonstrate an example of molar ratio Si : Al=(1.5-4.0)/1.

    PNG
    media_image2.png
    107
    400
    media_image2.png
    Greyscale

As we see above, a molar ratio of SiO2/Al2O3 is (3 to 8)/1. Therefore, the molar ratio of Si to Al is (1.5 to 4.0)/1.
 The only deficiency of molar ratio of Si : Al is that Xie et al. disclose the use of molar ratio of Si : Al=4.0-10 while the present claims require 4.2 to 5.
It is apparent, however, that the instantly claimed molar ratio of Si :Al=4.2 to 5 and that taught by Xie et al are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 

Furthermore, FIG. 1 disclosed by Xie et al. exhibits a powder XRD pattern of the zeolite prepared according Example 1 having 2-theta values 7.5±0.10, 11.6±0.10, 14.9±0.10, 19.9±0.10, 21.75±0.150, etc. as the instant claim.
Regarding claim 3, as discussed above, the powder XRD pattern of the zeolite taught by Xie et al. corresponds to the instant claim 3(a).
Regarding claims 4-6 and 22, as discussed above, the organotemplate-free GME framework zeolite taught by Xie et al. contains aluminum and zirconium (col. 5, lines 15-16) and free organotemplate agent (no organic structure directing agents)(col.3, line 59-col. 4, line 10) and free of non-GME framework material as the instant claims (claims 1-8).
Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 3/17/2021 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732